Citation Nr: 0417317	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart valve problem, 
claimed as secondary to service-connected diabetes mellitus 
Type II.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection on a secondary 
basis for a heart valve problem.  


FINDING OF FACT

The record contains no evidence of a current diagnosis of a 
heart valve problem.


CONCLUSION OF LAW

A heart valve problem is not proximately due to or the result 
of a service-connected disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In this case, VA satisfied these duties to the veteran in a 
June 2002 VCAA notice prior to the issued rating decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, the RO generally advised the veteran to submit any 
evidence in support of his claim that he had in his 
possession.  Pelegrini, 17 Vet. App. at 422; but see 
VAOGCPREC 1-2004 (Feb. 24, 2004).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes May 1999 to July 2002 VA treatment 
records from the Loma Linda VA Medical Center (VAMC).  The 
veteran indicated in both the Notice of Disagreement (NOD) 
and the substantive appeal that the treatment records from 
the Loma Linda VAMC provided the evidence that supported his 
claim of secondary service connection for a heart valve 
problem.  He did not indicate that there were other 
outstanding treatment records that could support his claim.

Finally, according to the VCAA, VA must provide a medical 
examination only when there is competent evidence of a 
current disability, the record establishes that the veteran 
suffered an injury in service, the record indicates a 
disability may be associated with active military service, 
and the record does not contain sufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, a 
medical examination is unnecessary because the record 
contains no competent evidence that the veteran has the 
current disability as claimed.  The veteran received 
continuous, comprehensive treatment from the Loma Linda VAMC 
from (as is relevant for this claim) May 1999 to July 2002, 
and there is no indication that the veteran has a current 
disability related to a heart valve problem.  

For all of these reasons, the Board concludes that VA has 
fulfilled its duties to the veteran under the VCAA.


I.  Facts

In March 2001, treatment reports from the Loma Linda VA 
Medical Center indicated that the veteran's heart had a 
regular rate and rhythm without murmurs, S3 or S4.  In July 
2001, treatment records indicated that, again, the veteran's 
heart had a regular rate and rhythm without murmurs, S3 or 
S4.  A November 2001 ECG report stated the following:  Left 
anterior fasicular block; left axis deviation; right bundle 
branch block; and abnormal ECG.  A November 2001 chest 
radiology report indicated an impression that there was no 
acute disease, and assigned a primary diagnostic code of 
minor abnormality.  A month later a December 2001 treatment 
report stated "no signs of heart disease," and that the 
heart showed normal S1 and S2 with very irregularly irregular 
rate and rhythm without murmurs, and no S3 or S4.  Treatment 
records from January 2002 indicate that the veteran had an 
appointment concerning diabetes mellitus, hypertension, deep 
vein thrombosis, and obesity, and he received instruction 
concerning blood testing.  In March 2002, the veteran kept a 
scheduled appointment and received colon cancer screening 
education; weight loss counseling; his heart had a regular 
rate and rhythm without murmurs, S3 or S4; and the clinical 
assessment was that the diabetes was under good control with 
some hypoglycemic episodes, and hypertension was moderately 
controlled.  In July 2002, the veteran had a routine 
appointment and voiced no complaints.  The physical 
examination assessed the veteran's blood pressure, pulse and 
weight.  The treatment plan included education regarding 
proper exercise, a low fat and low salt diet, and a 
discussion concerning the risk of premature heart and lung 
disease.  

In June 2002, the veteran filed his claim of service 
connection for a heart valve problem secondary to the 
service-connected diabetes mellitus.  In August 2002, the 
veteran filed a NOD and stated that he was enclosing medical 
records from Loma Linda VAMC that "show I have abnormal ECG 
abnormal heart,"--attached was the November 2001 treatment 
record noted above that indicated a left anterior fascicular 
block, a left axis deviation, a right bundle branch block, 
and an abnormal ECG.  Finally, in his substantive appeal, the 
veteran again noted that all of his treatment had been 
through the Loma Linda VAMC, and that he had twice sent those 
records to VA.  


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

With the exception of the November 2001 ECG report that 
indicated a left anterior fascicular block, a left axis 
deviation, a right bundle branch block, and an abnormal ECG, 
the VA treatment records submitted by the veteran do not 
illustrate that VA examiners found any further problem with 
the veteran's heart.  Particularly, the November 2001 report 
became a part of the veteran's medical records and history 
within the Loma Linda VAMC, and thereafter during a number of 
appointments (in December 2001, January 2002, March 2002, and 
July 2002) that continued to assess the overall state of the 
veteran's health, no examiner indicated that the veteran had 
a heart valve problem.  The November 2001 report itself, 
which the veteran relies on to show a heart valve problem, 
did not diagnose the veteran as having a heart valve problem.  
Rather it shows a heart irregularity, which cannot be 
converted into a specific diagnosis of a heart valve problem.  
The record lacks, in fact, any diagnosis of a heart disease.

As such, there is no objective evidence of a current 
disabililty involving a heart valve problem, and therefore, a 
necessary condition of secondary service connection has not 
been fulfilled.  See 38 C.F.R. § 3.310  (a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected) (emphasis 
added); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Because the evidence is against the claim, the benefit of the 
doubt doctrine is not able to be applied.

The veteran should be aware, however, that if eventually a 
medical diagnosis concerning a heart disease is made 
secondary to the service-connected diabetes mellitus Type II, 
he may file a claim to reopen.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

Entitlement to service connection for a heart valve problem, 
claimed as secondary to service-connected diabetes mellitus 
Type II, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



